IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                     No. 06-40381
                                                                         F I L E D
                                   Summary Calendar
                                                                      September 28, 2007

UNITED STATES OF AMERICA                                              Charles R. Fulbruge III
                                                                              Clerk

                                                  Plaintiff-Appellee

v.

GUADALUPE RANGEL-TREVINO

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 5:05-CR-2039-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Having pleaded guilty to being an alien unlawfully found in the United
States after deportation, in violation of 8 U.S.C. § 1326, Guadalupe Rangel-
Trevino contends the district court erroneously construed his prior Texas
conviction for aggravated assault as a crime of violence and incorrectly applied
a sentence enhancement under Sentencing Guidelines § 2L1.2. In the light of
our court’s recent decision in United States v. Guillen-Alvarez, 489 F.3d 197, 199-
201 (5th Cir. 2007), Rangel’s assertion is unavailing.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-40381

      Citing Apprendi v. New Jersey, 530 U.S. 466 (2000), Rangel challenges the
constitutionality of § 1326(b)’s treatment of prior felony and aggravated felony
convictions as sentencing factors rather than elements of the offense that must
be found by a jury. Our court has held this issue “fully foreclosed from further
debate”. United States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007),
petition for cert. filed (Aug. 28, 2007) (No. 07-6202).
      AFFIRMED.




                                         2